Opinion issued May 30, 2002











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00413-CR
____________

JOSEPH FLOYD JACOBS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause No. 695558



O P I N I O N
	We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on February 19, 2002.  No motion for new trial was filed.  The
deadline for filing notice of appeal was therefore March 21, 2002, 30 days after
sentencing.  See Tex. R. App. P. 26.2(a)(1).
 Notice of appeal was filed on April 10, 2002, 20 days after the deadline. 
Even if appellant mailed the notice, in order to be timely it must have been mailed on
or before the March 21 deadline and received within 10 days after that date.  See Tex.
R. App. P. 92(b)(1).  The notice of appeal indicates that appellant signed it on April
4, 2002.  Therefore, the notice was not timely mailed.
	We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Mirabal, Taft, and Wilson. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Davie L. Wilson, retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.